Harrison, J.,
delivered the opinion of the court.
This is the second appearance of this case upon our docket. 101 Va. 319. How, as formerly, there was a verdict in favor of the plaintiff which the lower court refused to set aside.
When the case was here before, error was, found in the instructions, for which reason the judgment was reversed, the verdict of the jury set aside, and the case remanded for a new trial. The plaintiff in error now concedes that the instructions are free from objection, and assigns as its only ground of error that the verdict is, against the evidence and 'the instructions.
. The injuries of the plaintiff, for which he has twice recovered damages, '.were caused, as alleged, by the negligent running of one. of the defendant’s cars'upon him when he was crossing the *413track at the intersection of Third and Broad streets in the city of Richmond. It is admitted that the defendant company was guilty of negligence in running its car beyond the lawful rate of speed, but it is contended that the plaintiff was guilty of contributory negligence proximately concurring with the negligence of the defendant company, which defeats his right to recover.
The contention cannot be sustained. The ease is .before us as upon a demurrer to the evidence, and in thé light of that rule, conceding that there was some evidence tending to show contributory negligence, a careful examination of the testimony satisfies us that we would not be warranted in holding, as a matter of law, that the plaintiff was guilty of negligence which contributed to his injury. In view of all the evidence bearing upon the question of contributory negligence, we are of opinion that the case involved questions of fact which were for the exclusive consideration of the jury, and upon principles too ivell settled to require citation of authority, their finding cannot be disturbed.
The judgment must therefore be affirmed.

Affirmed.